Citation Nr: 1612069	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.
 
2.  Entitlement to service connection for a cervical spine disorder.
 
3.  Entitlement to service connection for a bilateral foot disorder.
 
4.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure and/or sun exposure in service.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from March 1970 to February 1972, to include  service in the Republic of Vietnam from July 1971 to February 1972.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In November 2014, the Board remanded these matters for additional development.  
The Veteran was provided VA examinations and opinion were obtained in January 2015 and March 2015, additional private medical records identified by the Veteran were obtained, and outstanding VA medical records were associated with the record.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268   (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has been diagnosed with a left foot disorder at any time during the current appeal

2.  Lumbar spine, cervical spine, and right foot disorders were not manifested during service, were not manifested within a year of separation from service, and the only medical opinions to address the etiology weighs against each of the claims.

3.  A chronic skin disorder, to include porphyria cutanea tarda (PCT), actinic keratosis, squamous cell carcinoma, and Basel cell carcinoma, were not manifested during service, were not manifested within a year of separation from service, and the only medical opinions to address the etiology weighs against the claim.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder are not met.   38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The criteria for service connection a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

4.  The criteria for service connection for a skin disorder, to include as secondary to herbicide exposure and/or sun exposure in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2009 and January 2015. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

Service treatment records include an April 1970 record noting a chemical burn, right hand, first and secondary fingers.  He was seen a few days later for some blistering of the second to fifth fingers, right hand.  Later that same month, he was seen for his burns on the right hand and it was noted "healed."  In May 1970, he was seen for a slight rash behind the right ear.  In January 1972, the Veteran was seen with for a right eye boil.  A February 1972 separation physical examination report reflects that the Veteran's skin, neck, spine, and feet were evaluated as clinically normal.  The Veteran wrote that since his first physical his condition had not changed.  

A July 1996 private medical record notes that the Veteran is a construction worker who was having intermittent pain in his right leg that radiated from his buttocks.  He came with an MRI report that suggested there was a diffuse bulge at L4-5, but the left looks worse than the right.  The doctor noted that the Veteran has significant disc degeneration at L4-5.  

An August 2000 private dermatology record notes that the Veteran has a personal history of basal cell carcinoma (BCC). An August 2000 private surgical pathology report reflects a diagnosis of pigmented benign adnexal neoplasm, right cheek, and lichenoid actinic keratosis, right upper arm.  An October 2003 private medical record notes that the Veteran was seen for a skin check.  He has a significant history of sun exposure.  There is no history of skin cancer.   A December 2003 private medical record notes a biopsy proven well-differentiated squamous cell carcinoma (SCC) in situ on the right forearm.  A December 2004 private medical record notes a biopsy proven SCC left arm and actinic keratosis (AK) right shoulder.  

A May 2005 private surgical pathology report reflects a diagnosis of squamous cell carcinoma in situ arising in a hypertrophic actinic keratosis, left forearm, squamous cell carcinoma extending down to the deep margin, scalp, and acne, right nose.  On examination, he was found to have multiple AK's on the forehead, cheeks, ears, hands, and arms.  A June 2005 operative report reflects a diagnosis of SCC.
 
A December 2005 private medical record notes that the Veteran complained of back pain that has gotten gradually worse over the last 10 to 12 years.  He had previous MRI's done at the time he had a fall years ago in 1971 (off of a pole in Vietnam) and hit his back as he "coupled" himself on the pole as he was sliding down it.  The assessment was that it sounded like spinal stenosis.  

A January 2008 private medical record notes that he presented for treatment of a biopsy proven AK on the right frontal scalp and BCC on the left upper neck, noting that biopsies were performed in October 2007.  A May 2008 private surgical pathological report reflects diagnosis of squamous carcinoma in situ.  

A November 2008 private medical record reflects that the Veteran was seen with complaints of chronic low back pain with right leg pain.  An MRI was performed and the Veteran was assessed with multilevel lumbar disc degeneration.  

A February 2009 private medical record reflects that the Veteran was seen with complaints of pain in the dorsal aspect of his right foot.  In March 2009, the Veteran underwent an excision of a very large right dorsal foot ganglion cyst and excision of deep peroneal nerve neuroma with implantation into the talus.   He had reported right foot pain for about a month or so and that he noticed a mass over the last several months.  Surgical pathology report reflects a diagnosis of synovial cyst. 

In his June 2009 claim for VA disability benefits, the Veteran indicated that he sustained a low back and cervical spine injury in October 1971, while in Vietnam, and that his skin disorders were related to Agent Orange exposure in Vietnam.  

An August 2009 VA initial outpatient record notes that the Veteran complained of chronic back pain.  He provided a medical history of skin cancers, and the examiner noted private medical records from August 2000 to June 2008 indicating multiple AKs, seborrheic keratosis (SK)s, and other benign lesions removed; generally solar elastosis noted; from October 2003 to June 2008, multiple SCCs in situe in addition to more AKs, SKs, in October 2007, one superficial BCC found with AKs.  Skin examination was normal.  The assessment included spinal stenosis.  

In an October 2009 letter, the Veteran stated that in Vietnam, two days after a Typhoon, he had to restore communications to the area.  He had to climb a communications pole made out of oak and he fell about 18 feet to the ground and landed on his back.  On the way down, he received splinters in his arms, legs, and stomach.  He was treated in a make-shift tent where they removed the splinters and he was treated for his back and legs with rest and medications.  

An October 2009 VA examination report reflects that the examiner reviewed the claims file and accepted the Veteran's report of an in-service fall as consistent with his service.  The Veteran stated that in 1971 he climbed up a communications post to restore service after a typhoon, and he slipped and fell and landed on his back and got some wood splinters in his skin.  He went to medical and they got some of the splinters out, no other treatment was done.  He reported that his back always hurt, but he did not get any treatment for it until about eight to nine years later.  He reported having surgery in his right foot to remove a tumor and now has difficulty walking and standing on his right foot.  The examiner diagnosed cervical spine strain and lumbar spine multi-level degenerative disc disease (per imaging).  The VA examiner opined that it would be only with resort to mere speculation to opine whether the Veteran's current lower back/cervical spine conditions are a result of a combat injury during service.  The examiner explained that there are no available objective evidence of any trauma/injury to the spine while in service.  Records are silent in regards to any complaint, evaluation, or treatment for a spine condition while in service or in close proximity to his separation from service, except for the Veteran's own report.  There is no objective evidence of a direct armed conflict injury.  

An October 2009 VA examination report reflects that the claims file was reviewed by the examiner.  She noted that service treatment records show treatment for a skin boil near the eye and for treatment of the hands for a burn, right second and fifth fingers.  The Veteran reported no residuals from the burns, to include scars and there are no residual scars from the treatment of the boil near the eye.  The diagnosis was photo damaged skin.  The examiner opined that the Veteran s current skin condition is less likely as not related to his active duty service.  She explained that sun damage to the skin accumulates over time.  Because it accumulates over time it is the total lifetime exposure that increases the risk for most of the sun
exposure skin changes to include AK's.  Even if a person doesn't sun tan much,
years of just doing simple tasks outside (e. g. going out to the mailbox, sports
etc.) all add up to a significant amount of sun exposure.  The Veteran claims his
current skin condition is the result of his sun exposure while in service; however,
studies have indicated that more than half a lifetime's sun exposure usually
happens before the age of 18.  There is no records of evaluations or treatment for
actinic keratosis or skin cancers while in service or in close proximity to his
separation from service.  

In his March 2010 notice of disagreement, the Veteran asserted that his fall from a utility pole while in Vietnam caused injury and damage to his back and neck.  

A June 2010 private medical record reflects that 24-hour urine studies indicated porphyria cutanea tarda (PCT).  No new blisters on his hands were observed . 

A January 2011 private medical record notes that the Veteran was seen for follow-up of PCT.  AKs were noted on the forearms.  An August 2012 record notes a diagnosis of SCC, left lower arm.  

An October 2013 private medical record notes that the Veteran was diagnosed with SCC, right proximal hand.  

In January 2015, the Veteran submitted a VA skin disease disability benefits questionnaire completed by his private physician that indicated in June 2010, he was diagnosed with porphyria cutanea tarda (PCT) with blistering at the hands.  No opinion as to etiology was provided.  

A March 2015 VA back (thoracolumbar spine) examination report reflects that the Veteran was diagnosed in approximately 1996 with degenerative disc disease (DDD), lumbosacral spine.  The Veteran reiterated prior assertions as to a fall off a pole, about 15 feet off the ground while in Vietnam.  That's where he asserted that he hurt his back and he was taken to the dispensary tent, where they removed his splinters.  He stated that he was asked me if he thought his back was hurting, but, he said, "I don't think so, but then you're young and you don't want to think it was."  He furthered that "over the years, probably 40 years, it goes dead from the belt line all the way to my toes, swells up...."  The examiner noted a review of the claims file and discussed pertinent medical evidence.   The Veteran reported that after separating from active service, he was in the seafood industry until the early 1990s. In the early to mid-1990s, he started working in construction [including carpentry]. He said he worked for himself [not employed], and quit about 1-2 years ago although he still does some outside/light jobs mostly for himself.  

The VA examiner opined that the claimed back condition is less likely as not [less than 50/50 probability] began in or are otherwise related to active service, to include the fall from a post while fixing communication lines during his Vietnam combat service.  He explained that the available service treatment records from active duty  do not include complaints, evaluation, or treatment of back problems.  The Veteran today was able to give a detailed history of the incident in 1971 regarding his fall from the pole.   The examiner noted that the Veteran reportedly strapped himself to the tree to go up 30 ft. to repair something [as per the usual way of climbing and coming down from the poles], and as he was coming down the pole the strap got tighter.  To get off the pole near the bottom [Veteran gave varying distances at different times to different physicians, 25 ft. on 12-7-06, 18 ft. on 10-29-09, 15 ft. today, all are estimates], he had to unbuckle to get off and that's when he fell
onto his back.  The VA examiner stated that this is therefore a calculated, short distance, low velocity, low impact fall [not from the top of the pole].  If there had been spinal fractures at this time, the Veteran would have had significant pain as vertebral fractures are very painful.  The Veteran himself said he was asked by the medic at the time if he had back pain and he denied it.  In retrospect he now says it
was because he was so young and would have denied having pain.  

However, the VA examiner pointed out that vertebral spine fracture pain is severe enough that anyone of any age will complain of pain, often times excruciating, and it would have lasted quite a few months until it healed.  Degenerative changes [arthritic, etc.] secondary to fractures would have appeared on imaging within 1-4 years after the incident.  The February 1972 report of medical examination [Separation] was silent for any mention of back problems.  He noted that the Veteran wrote: "..since my last physical my condition has not changed... good..."  If the Veteran had sustained mechanical type, soft tissue back strain from the fall, it would appear that the symptoms had resolved by the time of separation.  Mechanical type back pain or lumbosacral strain are episodes of acute back pain associated with specific activities or events which are generally transient, self-limited and respond to rest and medication.  Different episodes occur de novo, are caused by and specific to different activities at different times, and are not related to nor caused by other prior episodes.  It does not cause degenerative disease of the spine, there is no credible scientific support for that. Occupational history reveals that the Veteran had been in construction in the 1990s and records indicate that he saw "Dr. Wingo" in 1996, 24 years after separation from active duty, complaining of "...intermittent pain in his right leg that radiates from his buttocks, states that the pain is worse on the right side than the left.." with MRI showing degenerative disc disease.  Symptoms resolved after an epidural injection but recurred and progressed as he aged. The VA examiner opined that a review of records, history given by the Veteran, and examination today fail to provide a credible basis to attribute claimed back condition to anything in active duty. 

A March 2015 VA neck examination report reflects a diagnosis of cervicalgia, but the VA examiner noted that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  He questioned the date of diagnosis as given by the Veteran during active service.   The Veteran claimed his neck condition due to active service and stated that  "a lot of it comes along, I guess whatever happened in the fall, supposedly, over my neck.  All that, I guess they all come together, basically cause I don't remember hurting my neck by itself over the years, I could have, but the only time I can remember a bad fall flat on my back was on Oct. 23, half the time I can't turn my head."  The Veteran was unable to remember specific treatment of his neck after the
fall. When asked about c-spine x-rays, the Veteran said,  "My doctor, Tate, said I should have a standing x-ray from the top to the bottom.  She gave me papers to give to my doctors."  The VA examiner noted that Tate is a clinical social worker.
The VA examiner opined that the claimed cervical spine condition is less likely as not [less than 50/50 probability] began in or are otherwise related to active service, to include the fall from a post while fixing communication lines during his Vietnam combat service.   The VA examiner provided that service treatment records are silent for specific c-spine/neck conditions.  The Veteran reported the incident in 1971 in which he fell onto his back while getting off a pole.   The VA examiner referenced the VA back examination (noted above).   He stated that there is no history of c-spine fracture.  Any symptoms appeared to have resolved by the time of separation as the February 1972 report of medical examination was silent for any neck complaints.  The Veteran actually said his health was good.  In his opinion, there is no credible objective basis to attribute the claimed cervical spine condition to active duty.  He referenced to the VA back examination.  

A March 2015 VA foot condition examination report reflects that right foot diagnosis was status post right foot cyst with nerve compression, resected, no recurrence, diagnosed and surgically treated in 2009.  As for the left foot, it was noted as pain per the Veteran.  A more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  The VA examiner opined that the claimed bilateral feet conditions less likely as not [less than 50/50
probability] began in or are otherwise related to active service, to include the fall from a post while fixing communication lines during his Vietnam combat service.
The VA examiner found that there was no history of fracture or specific pathology to the feet from the fall, even more so since he reportedly fell onto his back, not on his feet.   If he had symptoms they appeared to have resolved by the time of separation since the separation history was silent for any feet conditions, and Veteran documented that his health was good.  Right foot cyst and neuroma occurred in 2009, 37 years after separation from active duty.  A March 2009 Tallahassee Orthopedic Clinic note stated: "...Radiographs right foot series at
TOC today demonstrate NO evidence of substantial arthritis.  No fracture, no
subluxation and no significant degenerative change.  Overall good alignment of
the midfoot and forefoot..."  There were no records relating to the left foot available for review.

The VA examiner furthered that synovial cysts [diagnosis on pathology report after the surgery] are fluid filled sacs that are very common in the general population, in fact they are the most common cysts found on the hands and feet.  The cause is unknown, but the most likely theory involves a flaw in the joint capsule or tendon sheath that allows the joint tissue to bulge out.  Ganglion cysts usually are painless.
However, if a cyst presses on a nerve it can cause pain, tingling, numbness or
muscle weakness, which is what apparently occurred in this Veteran.  This
occurred many, many years after separation from active duty, totally unrelated to the 1971 fall from the communications pole.  There is no credible scientific basis
to attribute synovial/ganglion cysts to falling on one's back, period, even if
it is incidentally discovered after falls.  Examination of the left foot is within normal limits, without an apparent medical diagnosis to explain claimed symptom.  The VA examiner concluded that the history given and records available for review also did not provide a credible specific/objective left foot pathology that relates in any way to active duty.

A March 2015 VA skin disease examination report reflects that the Veteran reported that he had an onset of blistering both hands over the knuckles that he first noted a long time ago, maybe 20 years ago.  He just thought it was "due to work or something".  Sometimes didn't even know it was there.  States that "it" started going up his arms.  The Veteran stated that skin cancers started being treated "several years back."  Previously they would come and dry up so he didn't do anything about it.  They started coming and staying so he decided to do something about it.  With regard to the rash behind his right ear in service - he doesn't remember this.    Regarding the boil on his right eye, the Veteran stated that a piece of something hit him on the right side of his face.  A day or two later it became swollen so it was lanced and packed.  The Veteran also noted that while in Vietnam, he was out restoring communication lines.  He was up 30 feet coming back down a wooden pole and he got splinters in knees, shins, abdomen, and inner arms.  He had to get
off the pole and quickly so he jumped and landed flat on his back.  The Veteran stated that in the medical tent they took out numerous splinters - over 100.  He is distressed that this was never written up - no records of this.  He is concerned that this maybe contributed to the numerous skin cancers

The VA examiner noted that the skin diagnoses found in medical records were squamous cell cancer, basal cell cancer, actinic keratosis, PCT, sun damage to skin, and a May 2005 pathology report with findings consistent with acne; however, no clinical diagnosis of acne in treatment and none found on current examination.  The examiner noted that he was to accept as conclusive fact that the Veteran had sun exposure and is also presumed exposed to herbicides as a result of his service in the Republic of Vietnam.  The VA examiner opined that for squamous cell cancer, basal cell cancer, actinic keratoses and sun damage to the skin it is less likely as not that they began in or is otherwise related to military service, to include any sun exposure and/or herbicide exposure therein.  He referred to and quoted from pertinent medical literature in support of his opinion.  He furthered that it cannot be said that the Veteran's sun exposure during the two years of active duty is more significant than his pre-service sun exposure and his post-service sun exposure. The examiner noted that the Veteran worked primarily outside in construction in his after service adult life.  

The VA examiner further noted that the only skin condition presumptively due to agent orange is chloracne, and this Veteran has no objective evidence of chloracne.  Medical literature does not find that squamous cell cancer, basal cell cancer, actinic keratoses, and sun damaged skin are linked in any way to herbicide exposure.   The Veteran's service treatment record and medical record within two years of active duty are silent for squamous cell cancer, basal cell cancer, actinic keratoses, and sun damaged skin.  The Veteran's porphyria cutanea tarda (PCT) is not due to or otherwise related to military service, to include any sun exposure and/or herbicide exposure therein.  The examiner explained that per VA regulation review, PCT is not a presumptive of agent orange when its onset is beyond one year after the last day of exposure. PCT was not diagnosed until 2010, well after the last exposure to agent orange in service.  Per the Veteran onset was long ago - perhaps 20 years - 20 years ago would be 1994 - still well after the Veteran left service in 1972.  The Veterans service treatment record and medical record within two years of active duty are silent for PCT.

The VA examiner discussed that a May 2015 pathology report had findings consistent with acne, but there was no clinical diagnosis of acne in treatment and none found on examination today and it is not due to or otherwise related to military service, to include any sun exposure and/or herbicide exposure therein.  He discussed that there is no objective evidence of chloracne.  While a particular skin lesion had characteristics of an acneiform lesion under the microscope, this does not constitute the clinical diagnosis of acne.  The Veterans entire medical record is silent for the diagnosis of acne, particularly the severe condition of chloracne.  The examiner also noted that he was requested to address the rash noted behind the
Veteran's right ear during service, as well as the treatment for boils during service.
For rash behind the Veterans right ear, there is no objective evidence of
a current rash or scar from a service rash behind the right ear.  The Veteran today 
admits that he does not remember a rash behind his right ear.  No opinion for this can be rendered.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309(e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Lumbar Spine, Cervical Spine, and Bilateral Foot Disorders

Initially, with regard to the left foot, the Board points out that Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability at some point during the appeal period, there can be no valid claim. Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the Veteran has not identified or provided any medical records showing treatment for or a diagnosis of a right foot disorder.  Further, a March 2015 VA foot condition examination report reflects that while the Veteran complained of left foot pain, the VA examiner specifically concluded that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  Pain and other symptoms without an underlying diagnosis do no constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, absent evidence of a current disability, service connection for a left foot disability is not warranted and that part of the claim is denied.  

With regard to the remaining disabilities,  there is no notation in the service treatment records that would suggest the onset of a lumbar spine, cervical spine, or  right foot disorder, or any treatment thereof, during service, and there is no medical evidence to the contrary.  While the Veteran asserts that he sustained a fall from a communications pole in service, there is absolutely no suggestion in any of the service records that, presuming such fall occurred, that any complaints or injuries resulted due to the fall.  As pointed out by March 2015 VA back examiner, the details provided by the Veteran was that of a calculated, short distance, low velocity, low impact fall [not from the top of the pole] in service.  The VA examiner concluded that it there had been spinal fractures at this time, the Veteran would have had significant pain as vertebral fractures are very painful.   Accordingly, it is reasonable to expect that there would be some notation of complaints pertaining to the back, neck or feet in the service treatment records.  Significantly, on separation examination, the Veteran failed to indicate any complaints, and instead, he wrote that since his first physical his condition had not changed.  In addition, because the post-service evidence of record shows that arthritis was not demonstrated until well after one year following his separation from his period active duty, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, or a year presumption.  38 C.F.R. §§ 3.303(a) , 3.303(b), 3.303(d), and 3.309(a).  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

What remains for consideration is whether or not in the absence of symptoms or diagnosis in service and/or continuity of symptoms the Veteran's claimed lumbar spine, cervical spine, and right foot disorders may nonetheless somehow otherwise be related to his service.  However, there is no medical evidence linking any of these diagnosed disorders to his military service years earlier, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247.  Indeed, there is no in-service injury, disease, or event, including herbicide exposure, to which currently diagnosed degenerative disc disease of the lumbar spine, cervicalgia, and status post right foot cyst with nerve compression, resected, no recurrence, could be related to service by medical opinion.  Significantly, the probative medical opinions of record have provided detailed and thorough rationales and definitive opinions for finding that the Veteran's diagnosed degenerative disc disease of the lumbar spine, cervicalgia, and status post right foot cyst with nerve compression, resected, no recurrence, are not related to service.  In support of their opinions, the examiners clearly relied on the Veteran's reported history, service treatment records, post service medical records, and a review of medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has t presented or identified any contrary medical opinions that supports the claims for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991)

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a lumbar spine, cervical spine disorder, and bilateral foot disorder, are related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claims.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a lumbar spine disorder, cervical spine disorder and bilateral foot disorder, and each of these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49   (1990).

Skin Disorder

Initially, the Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, his PCT was not shown to be manifested until many years following separation from service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides during service in Vietnam, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e) (2015).  The claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, although the additional skin diagnoses presented in the Veteran's clinical history are not listed in 38 C.F.R. § 3.309(e) (2015) as diseases recognized by VA regulations as being presumptively associated with Agent Orange exposure, this in itself does not bar the Veteran from being awarded VA compensation if the medical evidence otherwise objectively establishes a link between the skin diagnoses presented in his clinical history and his military service, including his exposure to  herbicides in Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a  skin disorder.  While his service treatment records show treatment for a chemical burn, right hand, first and secondary fingers with later blistering, the records later noted that the burns had "healed."   He was also seen for a slight rash behind the right ear and a right eye boil.  However, at time of separation examination in February 1972, his skin was evaluated as clinically normal.  Significantly, moreover, the October 2009 VA examiner noted that there were no reported residuals from the burns, to include scars and there are no residual scars from the treatment of the boil near the eye.  The March 2015 VA skin disease examiner also found no objective evidence of any residuals from service.

The objective medical evidence also does not indicate the clinical presence of any cancerous malignant skin tumors manifest to a compensable disabling degree within the first year following the Veteran's separation from active duty in February 1972, such that service connection for skin cancers on a presumptive basis could be allowed under 38 C.F.R. §§ 3.307, 3.309 (2015).  The Board recognizes that the Veteran is competent to report his own medical history.  However, even assuming the credibility of his statements as presented during the March 2015 VA skin disease examination, in which he reported the onset of his skin symptoms 20 years ago, which would be 1995, this would still place their onset well outside the one-year presumptive period for awarding VA compensation for malignant tumors.

What remains for consideration is whether or not any of the Veteran's diagnosed skin disabilities are otherwise related to his service.    The March 2015 VA examiner opined that it is less likely as not that any of the Veteran's diagnosed skin disabilities they began in or is otherwise related to military service, to include any sun exposure and/or herbicide exposure therein.  He referred to and quoted from pertinent medical literature in support of his opinion.  He furthered that it cannot be said that the Veteran's sun exposure during the two years of active duty is more significant than his pre-service sun exposure and his post-service sun exposure.  The examiner noted that the veteran worked primarily outside in construction in his after service adult life.  This opinion is also consistent with prior October 2009 VA medical opinion of record.  In support of their opinions, the examiners relied on the Veteran's reported history, service treatment records, post service medical records, and a review of medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has t presented or identified any contrary medical opinions that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a skin disability, to include cancer, is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disorder, to include as secondary to herbicide exposure and/or sun exposure in service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.
 
Entitlement to service connection for a cervical spine disorder is denied.
 
Entitlement to service connection for a bilateral foot disorder is denied.
 
Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure and/or sun exposure in service, is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


